Citation Nr: 1425607	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-27 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the St. Paul Minnesota Department of Veterans Affairs Regional Office (RO).  In March 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board notes that the April 2008 rating decision denied the Veteran entitlement to service connection for depression, anxiety, and PTSD as separate issues.  However, documented in the record is a private clinical diagnosis of PTSD, and the record suggests that the Veteran's depression and anxiety are symptoms rather than separate disabilities.  In light of the U.S. Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as one of an acquired psychiatric disability, to include depression, anxiety, and PTSD, to reflect the Veteran's private diagnosis of PTSD and his reported symptomatology, however characterized.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claimed service connection for depression, anxiety, and PTSD on the basis that such disabilities were caused by his service in the Republic of Vietnam and that he has suffered from symptoms of such since separation from active service in March 1966.

At the outset, during the Veteran's March 2014 Board hearing he indicated that there were additional private treatment records from ASC Psychological Clinic pertinent to his claim that had not yet been associated with the record.  While the Veteran testified that he would attempt to obtain these records and submit them for the Board's review, no such records have been received.  As such, the Board finds that remand is necessary to obtain any outstanding private treatment records.  

Additionally, during the Veteran's appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  The Board notes that the Veteran has reported that while serving in the Republic of Vietnam he was exposed to various stressor events consistent with fear of hostile military or terrorist activity as defined by 38 C.F.R. § 3.304(f).  Further, private treatment records show that the Veteran has been given a diagnosis of PTSD based on these reported stressors.  In light of the Veteran's claimed stressor events, the PTSD regulation changes, the Veteran's claims of experiencing psychiatric symptoms since his service in the Republic of Vietnam, and the private treatment record which notes a diagnosis of PTSD, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of any currently present PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete a release authorizing VA to request his treatment records from ASC Psychological Clinic, especially records dated after June 2009.  If he does so, request these records, emphasizing that VA is requesting all of the Veteran's records dated since June 2009.  If such efforts are not successful, the Veteran is to be notified of such, in order to allow him the opportunity to obtain and submit those records for VA review.  

2. The Veteran should be afforded a VA examination by a psychiatrist or a psychologist with sufficient expertise to determine the nature and etiology of any currently present acquired psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran has a diagnosis of an acquired psychiatric disability, to include PTSD, which is consistent with the criteria outlined in the DSM-IV.  

If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is etiologically related to one or more in-service stressor reported by the Veteran.  The examiner must specifically state whether the claimed stressor(s), if not involving combat, is related to the Veteran's fear of hostile military activity or terrorist activity of the type contemplated by the recent revision to 38 C.F.R. § 3.304 (f)(3).  

If a psychiatric disability other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability is etiologically related to the Veteran's active service, to include any event or circumstance therein.   

The complete rationale for all opinions expressed must be provided.

3. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



